Case: 13-31239      Document: 00512633381         Page: 1    Date Filed: 05/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-31239                             May 16, 2014
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

ALOYSIUS GRAHAM, individually and on behalf of others similarly situated,

                                                  Plaintiff-Appellant

v.

CHESAPEAKE    LOUISIANA,                  L.P.;     CHESAPEAKE             OPERATING,
INCORPORATED,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CV-1571


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The district court judgment is affirmed for the reasons given by that
court and because no lease or commitment to lease was executed by the parties.
           AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.